In this case judgment was entered in favor of the defendant upon verdict rendered by a jury trying the issues presented by joinder of issue on pleas to declaration.
The pleas were not attacked by demurrer or motion to strike.
The controlling question presented is whether or not the note constituting the cause of action was delivered to the payee named therein under authority of the maker. The record shows that the note was delivered to the plaintiff payee long after the maturity date thereof and there is substantial evidence in the record to sustain the plea denying the delivery, by the defendant or with his authority, and ownership of the note by the plaintiff, dependent upon an authorized delivery. In view of the fact that this issue appears to have been determined by the jury adversely to *Page 609 
the plaintiff, and the trial court having denied a motion for a new trial, we should not disturb the judgment.
The judgment is affirmed.
Affirmed.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.